Citation Nr: 1125238	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for coronary artery disease.

8.  Entitlement to a rating in excess of 50 percent for post traumatic stress disorder (PTSD).  

9.  Entitlement to a total disability rating due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1970 and had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the RO in Muskogee, Oklahoma.  Specifically, in relevant part of a November 2006 decision, the RO denied service connection for tinnitus.  In an August 2007 determination, the RO denied a disability rating greater than 10 percent for PTSD and denied service connection for bilateral hearing loss.  Also, in a May 2009 decision, the RO denied service connection for diabetes mellitus, type 2; hypertension; coronary artery disease; peripheral neuropathy of the upper and lower extremities; and erectile dysfunction.  

During the pendency of the appeal, an increased evaluation from 10 percent to 50 percent was granted for PTSD by an August 2008 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that, on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, and a subsequent RO decision awards a higher rating (but less than the maximum available benefit), the appeal is not abrogated.  Id.  

In May 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and coronary artery disease, as well as the claim for an increased rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a Vietnam Service Medal, but was stationed aboard the aircraft carrier U.S.S. Coral Sea and did not visit Vietnam.

2.  The Veteran's diabetes mellitus, type 2, was not present during service and is not related to any incident of service, to include a positive urine sugar test.

3.  The peripheral neuropathy of the Veteran's upper and lower extremities was not present during service or within one year of service, is not related to any incident of service or to a service-connected disability.

4.  The Veteran's erectile dysfunction was not present during service or within one year of service, is not related to any incident of service or to a service-connected disability.

5.  The Veteran has had hypertension since separation from service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type 2, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The peripheral neuropathy of the Veteran's upper and lower extremities was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The Veteran's erectile dysfunction was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The Veteran's hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

As to the claim of service connection for hypertension, that claim will be granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With respect to the other service connection claims adjudicated herein, the Board notes that, prior to the initial adjudication of these issues, letters were issued to the Veteran in March and August 2006 that fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  He indicated at his hearing before the undersigned VLJ that he had submitted all available medical records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes that an examination is not needed for the service connection claims adjudicated herein (to include diabetes, peripheral neuropathy, and erectile dysfunction) because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As will be discussed below, the Board has found that the Veteran's lay evidence is incompetent to report exposure to herbicides.  Similarly, the Veteran is not competent to report that the positive urine sugar test represents the onset of diabetes mellitus, type 2.  As will be discussed, the medical evidence of record indicates that the sugar test had no sequelae and resolved.  The remaining evidence does not support a finding that an inservice event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (Because some evidence of an in-service event, injury, or disease is required in order to substantiate a claim for service connection and because a postservice medical examination could not provide evidence of such past events, a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain credible and competent evidence of an in-service event, injury, or disease.).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has a variety of disabilities as a result of service on direct, secondary and presumptive bases.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system (such as peripheral neuropathy and erectile dysfunction) and diabetes mellitus, type 2, become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he has diabetes mellitus, type 2, as a result of exposure to herbicides during service.  He further contends that he has hypertension, peripheral neuropathy of the upper and lower extremities, erectile dysfunction and coronary artery disease all secondary to his diabetes mellitus, type 2.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The United States Supreme Court then denied the petition for a writ of certiorari in January 2009.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Given the state of the law, the RO and the Board consider this theory unavailing.  In any event, the Veteran has since abandoned this theory of entitlement.  

The Veteran testified before the undersigned that he served three tours in the Vietnam Theater aboard the U.S.S. Coral Sea.  The substance of his testimony was that many of the aircraft on board the Coral Sea were used in the deployment of herbicides and regularly transited areas where herbicides were used.  He testified that aircraft were contaminated by herbicides and that the aircraft brought supplies back to the Coral Sea that were contaminated.  He argued that this contamination resulted in his own exposure.  The Veteran denied setting foot in Vietnam or entering the inland waterways except for a single occasion in February 1968, when he was en route to the continental U.S, which will be discussed below.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board notes that the Veteran has not reported that he saw herbicides on the aircraft or that he was in the location of spraying.  The Veteran appears to be inferring that aircraft transiting areas of herbicide use must be contaminated and that cargo aboard such aircraft must also be contaminated.  There is no statement that he saw herbicides on the aircraft or cargo from such aircraft or that he came in contact with a substance that he knew or even suspected to be an herbicide.  As a result, the Veteran is not reporting what he observed as a lay person, but his conjecture regarding the environment aboard the Coral Sea.  The Board finds that this is not competent lay evidence.  See Washington.  

There is no other competent evidence to support a finding that the Veteran was exposed to herbicides while aboard the Coral Sea.  The RO obtained a copy of a May 2009 letter from the JSRRC which indicates that, in all the Center's research, no instances of transport of tactical herbicides on Navy or Coast Guard ships had been found.  This statement greatly outweighs the Veteran's statements that the aircraft aboard the Coral Sea were used to deploy herbicides or were contaminated or even contaminated the Coral Sea itself.  This letter also tends to disprove the Veteran's statements that aircraft engaged in spraying operations flew on and off the Coral Sea.  

The Board finds that the Veteran's statements regarding herbicide exposure while aboard the U.S.S. Coral Sea are not competent.  The remaining evidence tends to prove that herbicides were not present aboard the Veteran's duty station, the U.S.S. Coral Sea.  While the Veteran is in receipt of the Vietnam Service Medal and served in the Vietnam Theater of operations, these are not sufficient to establish herbicide exposure.  See Haas.  In sum, the Board finds that the Veteran did not have herbicide exposure as a result of his service aboard the Coral Sea.  

In addition, the Veteran testified that he set foot in Vietnam at Da Nang on February 7, 1968, when he was sent home to the U.S. on bereavement leave.  The Veteran's service personnel records show that he was transferred on emergency leave on that date first to Subic Bay, the Philippines, then to Clark AFB and finally to the continental U.S.  There is no indication on his itinerary that he ever visited Da Nang.  The Board finds that the Veteran's service personnel records are simply more probative as to the course of his travel than his recollection, separated from the occasion by more than four decades.  The Board finds that the Veteran did not travel to Da Nang on February 7, 1968.  Thus, the Board finds that he was not exposed to herbicides at that time.  

In light of the foregoing, the Board finds that the Veteran was not exposed to herbicides during his service aboard the Coral Sea.  As a result, service connection is not available for any disability based on the herbicide presumptions.  

The Board notes that, where evidence fails to establish entitlement under a presumption, service connection may still be pursued under a direct theory of entitlement.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board has considered whether the evidence supports a finding of herbicide exposure based on the presumption of exposure by setting foot in Vietnam or travel into a waterway and found that the Veteran did not do so.  Thus, the presumption is not satisfied.  The Board has also considered whether the conditions consistent with the Veteran's service aboard the U.S.S. Coral Sea.  The Board has similarly found that the Veteran was not at least as likely as not exposed to herbicides aboard that vessel.  In the absence of an inservice incurrence event, both presumptive and direct service connection are not available for any of the Veteran's claimed disabilities.  

The Board has reviewed the claims file and notes that the Veteran has repeatedly told his doctors that he was exposed to herbicides.  For example, the Veteran's private doctor wrote a November 2006 letter on his behalf indicating that the Veteran's disabilities were related to his reported herbicide exposure.  In light of the Board's finding that the Veteran was not exposed, this opinion and others like it are not competent evidence, and the Board need not consider the evidence of nexus is adequate to support service connection under the herbicide presumption or on direct service connection grounds.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The Board turns to consider whether the Veteran's disabilities may be related to service on a different basis.  The Board notes that most of the Veteran contends most of his disabilities are secondary to his diabetes mellitus, type 2.  

The Veteran testified and his records support that he was first diagnosed with diabetes mellitus, type 2, in 1983.  The Veteran testified that he had tested positive for elevated sugar in his urine during service.  In reviewing the Veteran's service treatment records, the Board finds that there is no indication of any positive test.  The only test report is included in his July 1970 separation from service physical examination records the sugar and albumin tests as negative.  The Veteran submitted a copy of a July 1974 enlistment examination, apparently for the National Guard, which also found the sugar and albumin tests to be negative.  At that time, the Veteran reported the positive test for sugar in his urine.  The examiner noted that there was adequate treatment, with no complications or sequelae.  The Board notes that there is no contemporaneous record of a positive urine sugar test.  

The Board finds that the July 1974 enlistment physical weighs heavily against the Veteran's claim.  A single positive sugar test is not a diagnosis of diabetes mellitus, type 2.  Furthermore, the competent medical evidence at separation and four years later indicates that the Veteran did not have a chronic disorder of any type related to that lone positive test.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran has not reported, in his signed statements or testimony before the undersigned, that he had any symptoms during this time that he believes were related to his diabetes mellitus, type 2.  Generally, lay observation of symptoms may be competent nexus evidence by establishing chronicity and continuity.  The Veteran has failed to report the presence of lay observable symptoms during service or for many years after service.  Without some indication of symptoms observable to a lay person, the Board cannot find that the Veteran's statements that his present disability is related to a single positive urine sugar test are competent.  Thus, the Board affords the Veteran's statements no probative weight.  

The remaining evidence does not support his contention.  There is no other evidence that tends to support a finding that the Veteran's diabetes mellitus, type 2 might be related to a positive urine sugar test which occurred during service.  The 1974 examination report indicates that no disability resulted.  The Board finds that, in the absence of any competent evidence tending to support his claim, the Veteran's diabetes mellitus, type 2, is not related to any incident of service, to include a positive urine sugar test.  

Lastly, the Board notes that service connection may be granted for diabetes mellitus, type 2, if the condition is manifest to a compensable degree within one year of separation from service.  There is no evidence to support a diagnosis of diabetes mellitus, type 2, within one year of service, much less manifestation to a compensable degree.  The Board concludes that service connection for diabetes mellitus, type 2 is not available based on the one year presumption.  

In sum, the Board finds that the Veteran was not exposed to herbicides during service, that diabetes mellitus, type 2, was not manifest during service or during the one year after separation and that the disability is not related to any incident of service, including a positive urine sugar test.  There being no other theory of entitlement reasonably raised by the record, the Board concludes that service connection is not warranted for diabetes mellitus, type 2.  

The Veteran has indicated in his signed statements and his testimony before the undersigned that his peripheral neuropathy began in the last decade.  There is no evidence that the neuropathy was present during service or within one year of separation from service.  The Veteran's contention is that the condition is secondary to his diabetes mellitus, type 2.  While that may be true, the Board has determined above that the Veteran's diabetes mellitus, type 2 is itself not related to service.  In sum, the Veteran's statements, which are supported by the medical evidence, indicates that the peripheral neuropathy was not present during service or manifest for decades afterward.  The Veteran's diabetes mellitus, type 2, is not service-connected.  Thus, the Board finds that the Veteran's peripheral neuropathy is not related to service or a service-connected disability.  The Board notes that acute and subacute peripheral neuropathies are on the list of conditions presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309.  The Board has already found that the Veteran was not exposed to herbicides during service.  Service connection is not warranted for peripheral neuropathy of the upper and lower extremities.  

Similarly, the Veteran reports that he has erectile dysfunction as a result of his diabetes mellitus, type 2.  He does not indicate that the condition was present during service or was manifest until decades afterward.  There is no evidence to relate the dysfunction directly to service.  The diabetes mellitus, type 2, is not related to service.  There is no remaining avenue of service connection raised by the record.  The Board concludes that service connection is not warranted for erectile dysfunction.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for diabetes mellitus, type 2, peripheral neuropathy, and erectile dysfunction.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board turns to consider the hypertension claim.  The Veteran had blood pressure readings of 150/84 at separation in July 1970.  At a July 1974 reserve enlistment examination, he had borderline hypertensive disease, with blood pressure readings of 140/90.  The Veteran submitted a November 2006 letter from his private doctor indicating that the Veteran had hypertensive disease since separation and borderline hypertension in 1974.  The Board notes that the doctor has reviewed the pertinent evidence from service (including evidence of current disability) and offered a medical opinion based on the facts.  The Board finds that the Veteran's hypertension was at least as likely as not present at separation from service and has been continuous since that time.  Service connection for hypertension is warranted on a direct basis.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for hypertension is granted.


REMAND

The Board must remand the Veteran's bilateral hearing loss, tinnitus and coronary artery disease claims for VA examinations and the increased rating claim for additional adjudication.  

The Veteran obtained a December 2009 private audiology opinion.  This opinion, based on the Veteran's reported history, found that the Veteran at least as likely as not had hearing loss and tinnitus as a result of inservice noise exposure.  The RO denied the claim as there was insufficient evidence of inservice noise exposure.  The Veteran has not received a VA examination in connection with these claims.  The Board finds that a VA examination would be helpful in resolving the claims.  See McLendon.  

The Board must also remand the coronary artery disease claim.  During development of the issue, hypertension was not service-connected.  The November 2006 private opinion, on which service connection for hypertension was based, lists coronary artery disease as a complication of diabetes mellitus, type 2, not hypertension.  This conclusion, however, does not exclude the possibility that the Veteran's hypertension may be aggravating the Veteran's coronary artery disease.  The Board remands for an opinion as to whether the hypertension has aggravated the Veteran's coronary artery disease.  

Further, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  During the current appeal, the Veteran has asserted that he is unemployable as a result of his PTSD.  These statements reasonably raise a new claim of entitlement to unemployability due to PTSD and also necessitate further development to determine the current nature and extent of this service-connected disability.  

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal employment shall not be considered substantially gainful employment.  Id.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an explicit opinion as to whether the Veteran's service-connected disabilities (including the now service-connected hypertension) prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  A remand of this issue to correct such deficiency is, therefore, required.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for a TDIU.  

2.  Accord the Veteran a VA audiological examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, VA treatment records and private medical records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and provide an interpretation of any audiometric findings contained on a graph.

For any hearing loss disability diagnosed on examination, the examiner should comment as to the likelihood (likely, unlikely, at least as likely as not) that the hearing loss is etiologically related to the Veteran's military service or is otherwise related to his active duty.

For any tinnitus diagnosed on examination, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is related to his military service or is otherwise related to his active duty.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Similarly, accord the Veteran an appropriate VA examination to determine whether his hypertension may have at least as likely as not aggravated his coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Also, the examiner should express an opinion as to the effect of the Veteran's hypertension and coronary artery disease on his ability to obtain and to maintain gainful employment for which his education and occupational experience would otherwise qualify him.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score.  The examiner should also opine as to whether to the effect of the Veteran's service-connected PTSD on his ability to obtain and to maintain gainful employment for which his education and occupational experience would otherwise qualify him.  A complete rationale for all opinions expressed must be provided 

5.  Then, the RO should readjudicate the claims remaining on appeal-including entitlement to service connection for bilateral hearing loss, tinnitus, and coronary artery disease; entitlement to an increased rating for PTSD; and entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop these issues, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


